Citation Nr: 1400204	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  09-29 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected  anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel







INTRODUCTION

The Veteran had active service from May 2002 to August 2005.  She had additional service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia, that granted service connection for an anxiety disorder and assigned an initial 30 percent disability rating, effective as of August 11, 2005.  The Veteran timely expressed disagreement with the initial disability rating and perfected a substantive appeal.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that a December 2013 Appellant's Brief was submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The record reflects that the Veteran was last afforded a VA psychiatric examination in March 2006.  In November 2013, the Veteran's representative indicated that the Veteran was now exhibiting a lower threshold of tolerance for people.  She was also said to display anxiety attacks once per week consisting of feelings of anxiety with shortness of breath and tightness in the chest.  The Veteran representative also stated that a new examination was warranted at this time to determine the current level of the Veteran's disability and to obtain updated medical records.  The Board is in agreement.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been more than seven years since the Veteran was last examined for her service-connected psychiatric disorder.  Since she and her representative have suggested a change in her current level of disability, she should be scheduled for a new psychiatric examination to determine the current level of severity of her service-connected anxiety disorder.  

In addition, VA treatment records through March 2013 have been associated with the Veteran's electronic paperless file (Virtual VA).  Records prepared since March 2013 should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain records of VA medical treatment prepared since March 2013.  All records that are obtained shall be associated with the Veteran's claims file, either physically or electronically.  

2.  The RO/AMC shall schedule the Veteran for a VA psychiatric examination to determine the current level of severity of her service-connected anxiety disorder.  The claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.

The examiner is requested to: (a) determine all current manifestations associated with the Veteran's service-connected psychiatric disorder and to comment on their severity; and (b) specifically address the degree of social and occupational impairment caused by her psychiatric disorder.  A current Global Assessment of Functioning (GAF) scale score must be provided. 

The examiner shall also state whether the Veteran's service-connected psychiatric disorder prevents her from securing or following substantially gainful employment. 

A complete rationale must be provided for any opinion offered, and the examiner must consider and discuss the Veteran's lay assertions regarding the severity and impact of her service-connected psychiatric disorder.  

3.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


